To compel respondents to register relator as a voter.
Denied October 23, 1872.
Relator’s parents were persons of African blood, born in Virginia, and held there as slaves. In 1843 they left Virginia and went to Canada, where from that time they resided and where the father still resides. Relator was born in Canada some thirty-five years ago and continued to reside there until he was nearly 20 years of age, when he removed to this State and now resides in the First Ward of Detroit.
Relator contended that by the 14th amendment all persons born in the United States and subject to the jurisdiction thereof, are declared to be citizens, that consequently the parents of relator are such and the laws of Congress which make citizens of the children of citizens bom abroad, would apply to the case, and render relator a citizen also.
Held, that the parents were not citizens of the United States prior to the adoption of the 14th amendment, and relator does not come within .the terms of that amendment, because he was not bom within the United States.